Citation Nr: 1140025	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  What evaluation is warranted for asbestosis from June 27, 2005 to August 30 2007?

2.  What evaluation is warranted for asbestosis from August 31, 2007 to December 11, 2007?  

3.  What evaluation is warranted for asbestosis effective December 12, 2007?

4.  What evaluation is warranted for asbestosis effective from December 13, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In October 2010, the Board remanded this case for additional development.  The case has since returned to the Board.

In October 2010, the Board noted, in part, that the issues of entitlement to service connection for a heart disorder, hypertension, sleep apnea, and arthritis each secondary to service-connected disabilities; entitlement to increased ratings for thoracic and lumbar disabilities; and entitlement to a total disability rating based on individual unemployability have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The question what evaluation is warranted for asbestosis from December 13, 2007, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between June 27, 2005, and August 30, 2007, the Veteran's asbestosis was not manifested by a forced vital capacity (FVC) measured at 50 to 64 percent predicted; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) measured at 40 to 55 percent predicted; or a maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

2.  On August 31, 2007, the Veteran's asbestosis was manifested by a forced vital capacity of 61 percent of that predicted.

3.  On December 12, 2007, the Veteran's asbestosis was not manifested by a forced vital capacity (FVC) measured at 50 to 64 percent predicted; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) measured at 40 to 55 percent predicted; or a maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  Between June 27, 2005, and August 30, 2007, the criteria for an initial evaluation in excess of 30 percent for asbestosis was not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2011).

2.  Between August 31, 2007 and December 11, 2007, the criteria for an initial 60 percent evaluation for asbestosis was met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833.

3.  On December 12, 2007, the criteria for an initial evaluation in excess of 30 percent for asbestosis was not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, an initial rating, and an effective date have been assigned for asbestosis, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains VA medical records and private medical records.  The Veteran has not identified additional medical evidence that needs to be obtained with regard to the issue decided herein.  The Veteran underwent compensation examinations in July 2006 and October 2010.  

There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

II.  Analysis

In August 2006, the RO granted entitlement to service connection for asbestosis and assigned a 30 percent evaluation effective June 27, 2005.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126- 127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  These changes only apply to claims filed on or after that date.  Hence, the amendments are not applicable to this claim.  71 Fed.Reg. 52458 (Sept. 6, 2006).

Under the applicable rating criteria, a 30 percent rating is assigned when forced vital capacity (FVC) is between 65 to 74 percent predicted, or when diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) is 56 to 65 percent predicted.  A 60 percent evaluation is warranted when FVC is between 50 to 64 percent predicted; or DLCO(SB) is between 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/minute oxygen consumption with cardio respiratory limitation.  A 100 percent rating is appropriate when FVC is less than 50 percent predicted; or DLCO(SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/minute oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833. 

On VA examination in July 2006, the Veteran reported feeling like hot needles were being poked into his rib cage.  He reported that his voice was weaker.  He reported shortness of breath when talking and on exertion, such as walking 30 yards or climbing a flight of stairs.  The Veteran denied oxygen treatment but reported that he used an inhaler.  Pulmonary function test results reflected FVC of 70 percent predicted, while DLCO(SB) and maximum exercise capacity were not tested.  The examiner noted that the Veteran was not on oxygen.  He had clear lungs with good chest expansion.

In May and July 2007, the Veteran demonstrated FVC levels of 67 percent of that predicted.  Neither DLCO(SB) nor the Veteran's maximum exercise capacity were recorded in either report.

On August 31, 2007, the Veteran demonstrated a FVC of 61 percent of that predicted.  Neither DLCO(SB) nor the Veteran's maximum exercise capacity were recorded in the examination report.

On December 12, 2007, the Veteran demonstrated a FVC of 72 percent of that predicted.  Neither DLCO(SB) nor the Veteran's maximum exercise capacity were recorded in the examination report.

In light of the foregoing, the evidence shows that between June 27, 2005, and August 30, 2007, the criteria for an initial evaluation in excess of 30 percent for asbestosis was not met; that between August 31, 2007 and December 11, 2007, the criteria for an initial 60 percent evaluation for asbestosis was met; and that on December 12, 2007, the criteria for an initial evaluation in excess of 30 percent for asbestosis was not met.  While the Board acknowledges that each of these examination reports is hampered by the lack of any DLCO(SB) and maximum exercise capacity findings, under the provisions of 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833, the ratings as described are warranted.  Further development could not recreate the Veteran's respiratory state at the time period addressed in this decision.  Hence, to this extent, the benefit sought on appeal is allowed in part, and denied in part.

In reaching this decision the Board notes that at no time did the Veteran ever present clinical evidence of disability due to cor pulmonale or pulmonary hypertension.  Hence, at no time was evidence of entitlement to a 100 percent rating shown. 

Moreover, while the Board acknowledges the August 2010 informal hearing argument that the "[V]eteran requires the aid of a portable oxygen machine to breathe," VA medical records reflect that the Veteran uses a continuous positive airway pressure machine for his non service connected sleep apnea.  During the time period addressed in this decision there is no indication that the Veteran required outpatient oxygen therapy for his service connected asbestosis.  

In reaching these decisions the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for asbestosis reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

Between June 27, 2005, and August 30, 2007, entitlement to an initial evaluation in excess of 30 percent for asbestosis is denied.  

Between August 31, 2007 and December 11, 2007, entitlement to an initial 60 percent evaluation for asbestosis is granted subject to the laws and regulations governing the award of monetary benefits. 

Effective December 12, 2007, entitlement to an initial evaluation in excess of 30 percent for asbestosis is denied.  
REMAND

In October 2010, this case was remanded, in part, to secure a VA examination.  At an examination conducted later that month the Veteran described his condition as stable and reported he was not being treated for it.   Still, he reported frequent wheezing, and occasionally having a sensation of being stabbed in the lungs with hot pokers.  He also reported decreased mobility and lack of stamina, but he believed that back pain was his most limiting condition.  Pulmonary function testing revealed a FVC of 67 percent predicted.  Significantly, as was the case with many of the appellant's pulmonary function studies, neither the results of DLCO(SB) testing nor the Veteran's maximum exercise capacity were noted.  

While a recent amendment to 38 C.F.R. § 4.96 indicates that in circumstances in which a DLCO (SB) test is not of record, the evaluation process may proceed on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in that particular case, 71 Fed. Reg. 52,459-60 (Sept. 7, 2006), as noted above that regulatory amendment is not applicable to this case.  Moreover, at no time has any examiner explained why the DLCO (SB) test would not be useful or valid in this particular case.  Hence, without the results of DLCO(SB) testing and a measurement of the Veteran's maximum exercise capacity, the October 2010 examination is inadequate for rating purposes.  Therefore, further development is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any medical care that he has received since August 2011 for his asbestosis.  Thereafter, the RO/AMC must undertake appropriate action.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for a VA pulmonary examination performed by a pulmonologist to determine the current severity of his asbestosis.  The claims folder must be provided to and reviewed by the examiner prior to the conduct of any requested study.  All indicated tests and studies must be performed, including pulmonary function test studies with all values required under Diagnostic Code 6833 reported.  All clinical findings reported in detail.  The results of DLCO(SB) and the Veteran's maximum exercise capacity must be reported.   The examiner should review the results of any testing prior to completion of the examination report. 

The examiner must also determine whether the Veteran has: i) cor pulmonale (right heart failure), or; ii) pulmonary hypertension (shown by Echo or cardiac catheterization), or; iii) whether he requires outpatient oxygen therapy due to asbestosis.  Any respiratory impairment caused by a disorder other than asbestosis must be carefully differentiated from that which is caused by asbestosis.  A complete rationale for any opinion expressed must be provided. 

4.  The Veteran is to be advised in writing that it is his responsibility to report for any VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5. After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


